DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to RCE/IDS
Applicant’s RCE/IDS filed on 10/26/2021 has been carefully reconsidered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a plurality of indentations  in the metallized region along each side of the notch to extend the length of the notch profile”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims
Claim 9 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “each edge element having an edge profile extending from the forward edge of an adjacent notch radiating element to the rear edge of the adjacent notch radiating element, and wherein at least one meandering section is provided in each edge profile”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims
Claim 17 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a plurality of indentations in the metallized region along each side of the notch to extend a length of the notch profile, wherein the rear edge of each notch radiating element is connected to a ground plane and each single polarized radiator is arranged in a first direction”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAM T MAI/Primary Examiner, Art Unit 2845